Walker, J.
This is a suit between certain judgment creditors of Alexander McAlister and John McAlister, in which the judgment creditors seek to set aside a deed for • five hundred and fifty acres of land sold and deeded by Alexander to John McAlister before the, rendition of the-judgments. It does not appear that these judgment debts were contracted until after the making of the deed.
This deed appears to have been left in the proper office - either for record or some other purpose which does not distinctly appear at the time of its execution. If left for' the purpose of record, it became notice to all subsequent' purchasers and lien holders.
But these judgment creditors do not stand upon any better equities than if they had sold the land and-purchased it in for their judgments. They have paid noth- ' ing for this land, they have parted with no pecuniary consideration, and therefore are not entitled to priority as bona fide purchasers for a valuable consideration, without notice. (Ayres v. Dupree, 27 Texas, 593; Orme v. Roberts, 33 Texas, 772; Rogers v. Burchard, 34 Texas, 452, and subsequent cases.)
The statute protecting creditors against prior unre- • *604corded conveyances cannot mean to place a judgment creditor in any better position when he obtains his judgment than he is in after the land has been sold and he buys it in on his judgment. Such an interpretation of ■the law would have no foundation in reason or justice to • stand on.
Very many authorities may be citéd in support of this doctrine: Jackson v. Tom., 4 Cowen, 599; Jackson v. Post, 9 Cowen, 120; 15 Wend., 588; Coleman v. Cook, 6 Randolph, 618; Ash v. Livingstone, 2 Bay, 80; Massey v. McIlvane, 2 Hill, 426; Orth v. Jennings, 8 Black., 420; Jackson v. Dubois, 4 Johnson, 216; Cover v. Black, 1 Barr, 493; Rogers v. Gibson, 4 Yates, 111; Heister v. Fortner, 1 Binney, 40.
These authorities settle the question involved in this case.
We think the judgment of the court is correct, and is therefore affirmed.
Affirmed.